  CATERPILLAR LOGISTIC
S, INC
.  395 Caterpillar Logistics, Inc. 
and
 International Union, 
United Automobile, Aerospace & Agricultural 
Implement Workers of America (UAW) 
and 
Mi-chael L. Craft.  
Cases 09
ŒCAŒ114560, 09
ŒRCŒ111362
, and 09
ŒCAŒ120356
 March 
30, 2015
 DECISION, ORDER, AND
 DIRECTION OF 
 SECOND ELECTION
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On August 4, 2014, Administrative Law Judge Arthur 
J. Amchan issued the attached decision.  The Respondent 

filed
 exceptions and a supporting brief, the General 
Counsel and the Charging Party Union each filed an a
n-swering brief, and the Respondent filed reply briefs.  In 
addition, the General Counsel and the Union each filed 
limited cross
-exceptions and a supporting 
brief, and the 
Respondent filed a consolidated answering brief, to 
which the General Counsel and the Union each filed a 
reply brief. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has
 considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions
2 only to the extent consistent with this Decision and Order 
and to adopt the recommended Order as modifi
ed and set 
forth in full below.
3 We agree with the judge, for the reasons stated in his 
decision, that the Respondent violated Section 8(a)(1) of 
1 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear pr
eponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 There ar
e no exceptions to the judge™s finding that the Respondent 
did not violate Sec. 8(a)(1) or engage in objectionable conduct by inte
r-rogating warehouse associate Kevin Harvey through its manager John 
Gruet.
 2 We have amended the judge™s conclusions of law co
nsistent with 
our decision herein.
 3 We shall modify the judge™s recommended Order to include the 
appropriate remedial language for the impression of surveillance viol
a-tion, and for the judge™s recommended Social Security Administration 
reporting and tax c
ompensation remedies.  See 
Don Chavas
, LLC d/b/a 
Tortillas Don Chavas
, 361 NLRB 
101
 (2014).  In addition, we shall 
modi
fy the judge™s recommended broad order requiring the Respondent 
to cease and desist from violating the Act ﬁin any other manner.ﬂ  We 

find that a broad order is not warranted under the circumstances of this 
case, and shall substitute a narrow order requiri
ng the Respondent to 
cease and desist from violating the Act ﬁin any like or related manner.ﬂ  
See 
Hickmott Foods
, 242 NLRB 1357 (1979).  Finally, we shall subst
i-tute a new notice to conform to the Order as modified.
 the Act and engaged in objectionable conduct by:  (1) 
announcing and granting employees a $400 safety bonus 

during the critical period;
4 (2) announcing the constru
c-tion of smoking shelters for employees during the critical 

period; and (3) interrogating employees during the crit
i-cal period.
5  In addition, and also for the reasons stated in 
his decision, we affirm t
he judge™s finding that the R
e-spondent violated Sections 8(a)(3) and (1) of the Act by 
discharging Michael Craft.  Contrary to the judge, ho
w-ever, and as explained below, we find that the Respon
d-ent also violated the Act and engaged in objectionable 

conduc
t by creating the impression that employees™ u
n-ion activities were under surveillance.
 The Respondent operates a distribution warehouse in 
Clayton, Ohio.  The Union began a campaign to organize 
the Respondent™s employees in late 2012 or early 2013 
and file
d a representation petition on August 16, 2013.
6  An election was held on September 27, and the tally of 
ballots showed 188 votes for and 229 against represent
a-tion by the Union, with no challenged ballots.
 4 We adopt the judge™s finding that the
 Respondent violated Sec. 
8(a)(1) and engaged in objectionable conduct by announcing, during 
the critical period, that employees would receive a bonus.  Specifically, 
we find, in agreement with the judge and contrary to our dissenting 
colleague, that even 
if the Respondent™s witnesses were fully credited, 

their testimony would only demonstrate that the Respondent™s stat
e-ments about a possible safety bonus program
Šat employee meetings in 
March and July 2013
Šwere full of contingencies.  As such, those 
stateme
nts did not amount to an announcement that employees 
would
 receive a bonus.  
The applicable testimony shows that the first and only 

time the Respondent made a definitive statement about its entry in the 
safety award competition, which was the triggering fa
ctor that would 
obligate it to pay the bonus, was at an employee meeting during the 

critical period.  Accordingly, the announcement and grant of the bonus 
was unlawful and objectionable. 
 Contrary to his colleagues, Member Johnson would reverse the 
judge™s
 finding that the Respondent violated Sec. 8(a)(1) and engaged 
in objectionable conduct by its announcement and grant of a safety 
bonus.  In his view, the record supports the Respondent™s contention 
that it determined the details of the 2013 bonus program 
in late 2012, 

prior to the union campaign, including the safety criteria which, if met, 
would trigger a nondiscretionary submission for the bonus to be paid.  
The program was announced to employees in March 2013, long before 
the election petition was filed
.  When the safety criteria were undispu
t-edly met, the Respondent prepared the submission in September and 

anno
unced this fact to employees.  
Member Johnson would find that 
there is no evidentiary basis for inferring that the Respondent manip
u-
lated the tim
ing of the submission and its announcement to impact 
employee choice in the election.  Accordingly, he would dismiss the 
complaint allegation on this issue and overrule the parallel objection. 
 5 In adopting the judge™s finding that the Respondent violated
 Sec. 
8(a)(1) and engaged in objectionable conduct by interrogating emplo
y-ees, we do not rely on the judge™s statement that the interrogations, 
standing alone, would not be sufficient to warrant a second election.  
Member Johnson disagrees and, like the ju
dge, would find that absent 
evidence of sufficient dissemination the interrogations would not, 

standing alone, require a rerun election.
 6 Subsequent dates are in 2013
, unless otherwise indicated. 
 362 NLRB No. 49
                                                                                                                        396 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 In late August, the Union held its first meeting 
for the 
employees eligible to vote in the election.  The meeting 
was held at a nearby hotel. 
 The Respondent™s superv
i-sors and agents were neither invited to nor attended the 

Union™s meeting.  At this meeting, John Sponsler, a 

warehouse associate who had n
ot yet openly supported 
the Union, made a presentation in favor of represent
a-tion.  
 The following day, Nick Ewry, one of the Respon
d-ent™s supervisors, approached Sponsler and asked him 

what his feelings were about the Union.  Sponsler r
e-sponded that he wa
s in favor of union representation, and 
added that he was afraid of retaliation if the Union lost 

the election.  Ewry replied that Sponsler need not worry, 

because ﬁmanagement already knew everyone who was 
involved in the organizing effort.ﬂ
 The complaint 
and the objections allege that Ewry™s 
statements in this conversation constituted both an inte
r-rogation and the creation of the impression of survei
l-lance.  The judge found merit in the interrogation alleg
a-tion but dismissed the impression of surveillance 
alleg
a-tion.  With respect to the latter allegation, the judge made 

no reference to Ewry™s statements and instead stated that 

ﬁ[a]ssuming management had information as to who 

supported the union, there were many other means by 
which they may have gained suc
h informationﬂ apart 
from surveillance.  Contrary to the judge, we find that 

Ewry™s statement created the impression of surveillance 
as alleged.
7 As described above, Ewry™s statement that ﬁmanag
e-ment already knew everyone who was involved in the 

organizing
 effortﬂ occurred just 
1 day after Sponsler 
made a presentation in favor of representation at the 
un-ion meeting, and was unaccompanied by any comment 

about the source of that information.  In these circu
m-stances, Sponsler would reasonably have assumed that
 the Respondent was monitoring the employees™ union 

activities.  It is well settled that an employer creates an 
impression of surveillance by telling employees that it is 
aware of their union activity without disclosing the 
source of that information, ﬁbec
ause employees are left 
to speculate as to how the employer obtained the info
r-mation, causing them reasonably to conclude that the 
information was obtained through 
employer
 monitoring.ﬂ  
Greater Omaha Packing Co.
, 360 NLRB 
493, 495
 (2014), quoting 
Stevens 
Creek Chrysler Jeep Dodge
, 353 
NLRB 1294, 1296 (2009), affd. and incorporated by re
f-erence in 357 NLRB 
633 (2011), enfd. 498 Fed. Appx. 
45 (D.C. Cir. 2012) (emphasis in original).  
 7 As set forth above, we adopt the judge™s interrogation f
indings for 
the reasons set forth in his decision.
 The judge™s statement that there were ﬁother means by 
which they may have 
gained such informationﬂ misses 
the mark.  ﬁ[T]he Board does not require that an emplo
y-er™s words on their face reveal that the employer acquired 

its knowledge of the employee[s™] activities by unlawful 

means.ﬂ  
Tre
s Estrellas de 
Oro
, 329 NLRB 50, 51 
(1999
).  Rather, the critical inquiry is whether ﬁthe e
m-ployees would reasonably assume from the employer™s 

statements or conduct that their union activities had been 
placed under surveillance.ﬂ  
Donaldson Bros. Ready Mix, 
Inc.
, 341 NLRB 958, 963 (2004).
  Therefore, even if the 
Respondent had introduced evidence of ﬁother meansﬂ to 
identify employees involved in the organizing effort,
8 such evidence would not change the fact that Sponsler 
would reasonably assume from Ewry™s statement that the 
Respondent w
as monitoring employees™ union activities.  
See, e.g., 
Spartech Corp.
, 344 NLRB 576
, 576
Œ577 (2005) (statement that employer ﬁknew who had attended 
a union meetingﬂ created impression of surveillance even 
though such information was available through other
 means, where it was apparent that employer was ﬁe
n-deavoring to keep trackﬂ of who attended the meeting).
9   Accordingly, we find, contrary to the judge, that the 
Respondent violated Section 8(a)(1) and engaged in o
b-jectionable conduct by creating the impr
ession that e
m-ployees™ union activities were under surveillance.
 AMENDED 
CONCLUSIONS OF 
LAW Insert the following as Conclusion of Law 4 and r
e-number the subsequent paragraphs.
 ﬁ4. The Respondent, by Nick Ewry, violated Section 
8(a)(1) and engaged in object
ionable conduct by creating 
the impression that employees™ union activities were 
under surveillance during the critical period between the 
filing of the representation petition and the election.ﬂ
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Caterpillar Logistics, Inc., Clayton, Ohio, its 
officers, agents, successors, and assigns
, shall 
 1.  Cease and desist from
 (a) Discharging, disciplining, or otherwise discrimina
t-ing against employees because of their support for the 

Internatio
nal Union, United Automobile, Aerospace and 
8 The record indicates that the Respondent instructed supervisors to 
gauge employees™ support of the 
Union
Šon a scale of 1 to 5
Šduring 
the organizing campaign. 
 9 Member Johnson would find Ewry™s statement
 to be unlawful and 
objectionable absent evidence that a reasonable employee would be 
aware of other noncoercive means of observation by which the R
e-spondent would be able to identify ﬁeveryoneﬂ involved in the organi
z-ing effort.  Thus, he finds this case 
is distinguishable from 
Greater 
Omaha Packing Co.
, 360
 NLRB 
493, 495
 fn.7
 (2014) (Member Joh
n-
son dissenting in relevant part).   
                                                                                                                        CATERPILLAR LOGISTIC
S, INC
.     397 Agricultural Implement Workers of America (UAW), or 
any other Union.
 (b) Coercively interrogating employees about their u
n-ion sympathies.
 (c) Creating the impression that employees™ union and 
other protected conc
erted activities are under survei
l-lance.
 (d) Announcing, promising
, and/or granting benefits to 
employees in order to dissuade employees from suppor
t-ing the International Union, United Automobile, Aer
o-space and Agricultural Implement Workers of America 

(UA
W) or any other union.
 (e) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the polic
ies of the Act.
 (a) Within 14 days from the date of the Board™s Order, 
offer Michael Craft full reinstatement to his former job 

or, if that job no longer exists, to a substantially equiv
a-lent position, without prejudice to his seniority or any 
other rights
 or privileges previously enjoyed.
 (b) Make Michael Craft whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion against him in the manner set forth in the remedy 
section of the judge™s decision, as amended in this dec
i-sion.
 (c) File a report with the Social Security Administr
a-tion allocating backpay to the appropriate calendar qua
r-ters.
 (d) Compensate Michael Craft for the adverse tax co
n-sequences, if any, of receiving a lump
-sum backpay 
award.
 (e) Within 14 days from 
the date of the Board™s Order, 
remove from its files any reference to Michael Craft™s 

discharge, and within 3 days thereafter notify Michael 
Craft in writing that this has been done and that the di
s-
charge will not be used against him in any way.
 (f) Preser
ve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, pers
onnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (g) Within 14 days after service by the Region, post 
at 
its Clayton, Ohio facility copies of the attached notice 
marked ﬁAppendix.ﬂ
10  Copies of the notice, on forms 
provided by the Regional Director for Region 9, after 
being signed by the Respondent™s authorized represent
a-tive, shall be posted by the Respon
dent and maintained 
for 60 consecutive days in conspicuous places including 

all places where notices to employees are customarily 
posted.  In addition to physical posting of paper notices, 
the notices shall be distributed electronically, such as by 

email, 
posting on an intranet or internet site, and/or other 
electronic means, if the Respondent customarily co
m-municates with its employees by such means.  Reason
a-ble steps shall be taken by the Respondent to ensure that 
the notices are not altered, defaced, or 
covered by any 
other material.  If the Respondent has gone out of bus
i-ness or closed the facility involved in these proceedings, 
the Respondent shall duplicate and mail, at its own e
x-pense, a copy of the notice to all current employees and 
former employees
 employed by the Respondent at any 
time since August 16, 2013.
 (h) Within 21 days after service by the Region, file 
with the Regional Director 
for Region 9
 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the st
eps that the Respondent has 

taken to comply.
 [Direction of Second Election omitted from 
public
a-tion
.] APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations
 Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees
 for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge, discipline, or otherwise di
s-criminate against any of you for engaging in union or 
other protected activity, including announcing your su
p-10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Ord
er of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                             398 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 port for the International Union, United Automobile, 
Aerospace and Agricultural Implement Workers of 
America (UAW)
, or any other union.
 WE WILL NOT
 interrogate you about your support or 
lack thereof for the International Union, United Autom
o-bile, Aerospace an
d Agricultural Implement Workers of 
America (UAW)
, or any other union.
 WE WILL NOT
 create the impression that your union 
and other protected concerted activities are under survei
l-lance.
 WE WILL NOT
 announce, promise or grant you benefits 
in order to discou
rage you from supporting the Intern
a-tional Union, United Automobile, Aerospace and Agr
i-cultural Implement Workers of America (UAW)
, or any 
other union.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the
 rights 
listed above.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Michael Craft full reinstatement to his fo
r-mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any o
ther rights or privileges previously enjoyed.
 WE WILL
 make Michael Craft whole for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus interest.
 WE WILL
 file a report with the Social Security Admi
n-istration allocating backpay to the appropriate calendar 

quarters.
 WE WILL
 compensate Michael Craft for the adverse tax 
consequences, if any, of receiving a lump
-sum backpay 
award.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our
 files any reference to the unla
w-ful discharge of Michael Craft.
 WE WILL
, within 3 days thereafter, notify Michael 
Craft in writing that this has been done and that the di
s-
charge and suspension will not be used against him in 
any way.
  CATERPILLAR 
LOGISTIC
S, INC
.  The Board
™s decision can be found at 
www.nlrb.gov/case/09
-CA-114560
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National L
abor Relations 
Board, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.    
  Joseph F. Tansino, Esq.
, for the General Counsel.
 Joseph J. Torres, Derek G. Barella, Heather S. Lehman, Esqs
. (Winston 
and
 Strawn
), of 
Chicago, 
Illinois
, for the R
e-spondent.
 Kristin Seifert Watson, Esq. (Cloppert, Latanick, Sauter & 
Washburn)
, of Columbus, Ohio
, for the Charging Party U
n-ion.
 DECISION
 STATEMENT OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge. This case 
was tried in Dayton, O
hio
, on May 14
Œ16, 2014.
1 The Charging 
Party Union, the UAW, filed charge 
in Case 0
9ŒCAŒ114560 on 
October 17, 2013.  The UAW also filed objections to conduct 
affecting the results of a September 27, 2013 representation 
election on October 3, 2013.
2  In that election 229 votes were 
cast against the UAW and 188 were cast in favor of UAW re
p-resentation of Respondent™s warehouse associates, warehouse 
associate team leaders and quality technicians at Caterpillar 
Logistics™ Clayton, Ohio facility.
 The Reg
ional Director for NLRB Region 9 directed a hea
r-ing on the Union™s Objections 3, 5, 8
, and 10.  These objections 
are essentially more general versions of the allegations co
n-tained in paragraphs 6
Œ10 of the consolidated complaint issued 
on March 12, 2014.  
These paragraphs allege that Respondent 
violated Section 8(a)(1) by interrogating employees, giving 
them the impression that employees™ union activities were u
n-der surveillance, soliciting grievances
, and making promises to 
discourage employees from voting
 for union representation.  
The March 12, 2014 Order also consolidated charge 
in Case 

09ŒCAŒ120356 (complaint par
. 11) which was filed by M
i-chael Craft on January 9, 2014.  That charge alleges that R
e-spondent violated the Act in discharging Craft.
3 1 The record in this matter did not close until June 19, 2014.  On 
May 16, 
I left the record open in order for the Respondent to produce 
all subpoenaed documents and for the General Counsel and 
the 
Union 
to satisfy themselves that the hearing need not be resumed.
 2 The ﬁcritical periodﬂ during which objectionable conduct generall
y must occur began with the UAW filing a representation petition on 
August 16, 2013.
 3 At the outset of the hearing
, Respondent moved to sever Michael 
Craft™s case from the UAW™s.  I denied that motion on the well
-settled 
legal principle that since both I 
and Craft were already in the courtroom 
and ready for litigation of his discharge, it should proceed to trial.
                                                             CATERPILLAR LOGISTIC
S, INC
.     399 On the 
entire record,
4 including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, Respondent and 
the 
Charging Party 
Union, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Respondent, Caterpilla
r Logistics, has operated a huge di
s-tribution warehouse in Clayton, Ohio
, near Dayton since the 
spring of 2011.
5  During 2013, more than $50,000 worth of 
goods were sold and directly shipped from the Clayton facility 

to points outside of Ohio. Respondent a
dmits, and I find, that it 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of 
the National Labor Relations Act 

(the Act
) and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
 II.  ALL
EGED UNFAIR LABOR PR
ACTICES
 Most of the issues in this case arise out the Union™s attempt 
to organize Respondent™s Clayton, Ohio facility.  Organizing 

activity began in early 2013 or late 2012.  At least by early 
2013, Respondent™s managers were aware that
 an organizing 
effort was underway at the plant.  The Union filed a represent
a-tion petition on August 16, 2013.  A representation election was 
conducted on September 27, 2013, which, as stated previously, 
the Union lost 229 votes to 188.
 Complaint Paragrap
h 6 (Objections 5 and 10 as they Relate 
 to Supervisor or Coach Nick Ewry)
 Unit employee John Sponsler testified that in late August 
2013, shortly after the Union had a meeting at a Holiday Inn, 
his 
supervisor
, Nick Ewry (or coach as Respondent calls its 
supervisors)
, approached him and asked Sponsler what his fee
l-ings were about the Union.  Sponsler further testified that he 
told Ewry that he was in favor of the Union and the reasons for 
his position.  He then told Ewry that he was afraid of retaliation 
if the Union lost the election.  According to Sponsler, Ewry 
replied that he had nothing to worry about and that upper ma
n-agement already knew everyone who was involved in the o
r-ganizing effort.
 Sponsler testified that prior to this conversation he had soli
c-ited other employees to sign union authorization cards and 
talked to other employees to encourage them to vote for the 

Union.  However, he had not previously discussed his views on 
the Union with Ewry or worn any prounion clothing or par
a-phernalia.  On the
 other hand, he had advised a prior 
superv
i-sor, Tom McNulty, about his prounion views some months 
previously.
 Ewry testified that he approached Sponsler in late June or J
u-ly and asked him how he felt things were going on the floor.  
Then, according to Ewry
 on direct examination, Sponsler co
m-plained that Respondent was telling employees that union a
u-thorization cards were legally binding.  Sponsler also co
m-
plained about other issues, including the distribution of ove
r-4 Tr. 240, 
L. 
10: ﬁappropriateﬂ is a mistranscription.  The correct 
word may have been ﬁadmissible.ﬂ
 5 Respondent employs about 600 people at Cla
yton; approximately 
550 are in the bargaining unit.
 time.  Ewry testified that at the end of 
the conversation 

Sponsler asked him if there was going to be a witch hunt.  Ewry 

said there would not be.  He denies telling Sponsler that ma
n-agement already knew who was involved in union organizing.
 On cross
-examination, Ewry™s testimony appears to sugge
st 
that in the course of his conversation about how things were 

going on the floor, Sponsler gratuitously volunteered the fact 
that he was a union supporter 
(Tr. 561
Œ562
).  I find this e
x-tremely unlikely.
 In weighing the relative credibility of Sponsler an
d Ewry, I 
take into consideration the fact that Respondent™s supervisors 

were having weekly meetings with Caterpillar Labor Relations 
Representative Ron Hassinger.  In these meetings they were 
asked to rate the employees they supervised on a scale of 1
Œ5 (5 being strong prounion).  Thus, there was tremendous ince
n-tive, if not pressure, for supervisors to probe as to their emplo
y-ees™ views on unionization and the upcoming representation 

election.
 Therefore, on the basis of the inherent probabilities of the 
encounter between Ewry and Sponsler, I credit Sponsler, 
Daikichi Sushi, 
335 NLRB 622, 623 (2001).
 Complaint Paragraph 7 (Objection 10 as it Relates to 
 Supervisor/Coach Cory Butcher)
 Marquis Applin, a first
-shift employee, testified that his S
u-pervisor/
Coach Cory Butcher approached him after a late A
u-gust mandatory company meeting.  According to Applin, 
Butcher asked him if he had made a decision as to how he 
would vote.  Applin also testified that Butcher told him that if 
the Union won, Butcher could not
 talk to Applin 1 on 1.  A
p-plin testified that this conversation occurred before he began to 

wear prounion paraphernalia.
 Butcher testified that he never asked Applin what he thought 
of the Union.  However, Butcher also testified that he might 
have asked A
pplin what he thought of a company meeting 
about the Union 
(Tr. 576
Œ577
).  I find that he did ask Applin 
this question and it is the functional equivalent of interrogating 
Applin about his union sympathies.   I find that the inquiry was 
motivated by each s
upervisor™s obligation to report their a
s-sessment of each employee™s stand on unionization. Any a
n-swer by Applin would tend to indicate where he stood.
 Complaint Paragraph 8 (Objection 8 as it Relates 
 to John Gruet)
 Warehouse associate Kevin Harvey is one
 of the most active 
and outspoken advocates of UAW representation at the Clayton 
facility.  Harvey testified that after a company meeting about 
the union organizing drive, which occurred a week or two prior 
to the September 27 election, John Gruet, the 
assistant 
value 
stream 
manager for the second shift, approached him.
6  At the 
meeting, Harvey challenged and questioned the 
Company™s 
speaker advocating voting against union representation.  A
c-cording to Harvey, Gruet asked him after this meeting what he 

coul
d do to make ﬁthis union stuffﬂ go away.  Harvey testified 
further that he responded that it was too late to change his 
mind.  Then Gruet asked
, ﬁ[W]
hat can I do for you?ﬂ  Harvey 
6 Gruet was thus one of, if not the highest ranking production ma
n-
ager on the second shift.
                                                                                                                        400 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 testified that he responded that he would change his mind, 
ﬁwhen hell freeze
s over.ﬂ
 Gruet testified that he recalls asking Harvey why he was a
d-amantly so prounion.  Gruet testified that Harvey mentioned 
some unhappiness with upper management, including their 

salaries.  He essentially denied that he said the things to which 
Harvey
 testified.  In this instance I find the testimony of Harvey 
and Gruet to be equally plausible; therefore I decline to credit 

Harvey.
 Complaint Paragraphs 9 and 10:  Promises of a Safety 
 Bonus and a Shelter for the Smokers™ Break Area 
 (Objections 3 and 8
) The 
Safety 
Bonus It is uncontroverted that at an all
-employee meeting on or 
about September 18, 2013, little more than a week before the 

representation election, Plant Manager Brian Purcell and Safety 
Manager Kevin Rivera announced to employees that they 
would be receiving
 a one
-time ﬁsafety bonusﬂ of $400, to be 
paid in December.  What is primarily at issue is whether this 
was news to Respondent™s employees 
and
 whether there was 
any reason for the timing of the announcement other than the 
pending election.
 This safety bonu
s was a material change in the manner in 
which Respondent™s employees were compensated for good 
safety practices.  In 2012, safety was one of several elements 
included in Respondent™s ﬁgain
-sharing program.ﬂ  Lost
-time 
accidents reduced every employee™s ga
in-sharing.  Employees 
who had a written warning or other discipline were not eligible 
for any gain
-sharing payment.  In contrast, the 2013 safety 
bonus of $400 (which apparently is not to be paid in 2014) was 

paid in December to every unit employee at the
 Clayton facil
i-ty.
7  There is no question that announcement of the $400 bonus 
made a significant impression on unit employees and could 

well have influenced the outcome of the election. Supervisor 

Cory Butcher wrote the following to Human Relations Manager
 Jason Murphy on September 25, 2 days before the election:
  Apparently, the big thing in my PID™s the last two mornings is 
on the $400 check everyone will be getting for us submitting 
the safety award.  Several people feel it will be taken away a
f-ter the e
lection (to which I have assured them during the 
AEM [all employee meeting] and I followed up with Rivera, 

that we did trigger the money.  They have asked if Caterpillar 
will put that payment in writing to the associates as a guara
n-tee that they will see t
he money in December.
  (UAW Exh
. 1.) The gross weekly pay of an employee such as Tandy Combs, 
whose was making $13.14 per hour for 40 hours, is $525.60
.   Thus, for such an employee the safety bonus amounted to about 

75 percent of his or her weekly wage (e
xcluding overtime).  
Employees received this bonus in addition to a quarterly gain
-sharing check.
 7 Taxes were withheld from the safety bonus.  Employee Tandy 
Combs took home $249.40 from the safety bonus eithe
r in the last week 
of November or in December 2013, GC Exh. 3.
 Respondent™s Evidence of Information Regarding the 
 Safety Bonus Communicated to Employees 
 Prior to September 18, 2013
 Pahlas, the 
value 
stream 
manager at Cl
ayton, testified that at 
Respondent™s March 2013 all
-employee meeting, then
-Plant 
Manager Jeff Slocum
8 told employees that 
if the plant was able 
to submit a proposal for the Caterpillar Chairman™s safety 
award, Respondent would pay employees a $400 safety 
bonus.  
According to Pahlas, Slocum typically read word for word from 
a power point presentation.  Employees were not given hard 
copies of the power point.  If this information was commun
i-cated to them, it was only done verbally 
(Tr. 494
Œ495
). The power po
int 
(R. Exh. 2 at p
. 7) states the following:
  For 2013 We have set aside a OTO [one time only] discr
e-
tionary $400 per team member IF AND ONLY IF we are p
o-sitioned to submit a viable safety program for consideration in 

the annual ﬁChairman™s Safety Awardﬂ 
process.
  Things that are in the submission include
   Facility achieves its required CI Card target + 
   6.0 cards/team member by YE
9   Documented reduction in high risk and zero 
   tolerance behaviors
   Documented improvements in ﬁnear missesﬂ 
   at the 
facility
   Completion of formal training related to safety
   Safety teams in place and active
 True peer
-to
-peer safety observations and recogni
- tion in place
   You get the picture
  Not one of the 12 unit employees called by the General 
Counsel testified t
o recalling this presentation.  Several testified 
that the first time they recalled anything about the $400 safety 
bonus was at the September all
-employee meeting.  
There is no 
evidence that Slocum advised employees when a decision 
would be made about subm
itting a proposal for the 
safety 
award, or when the safety bonus would be paid.
 Unit Employees who Testified for Respondent Concerning 
 their Knowledge of a $400 Safety Bonus Prior to the 
 Filing of the
 Election Petition
 Joel Gambrell
 Joel Gambrell
 is a team leader on the second shift.  He is a 
member of the bargaining unit.  His testimony is inaccurate in 
several respects.  Gambrell testified that he received the $400 
safety bonus in September.  In fact it was not paid until D
e-cember.  He also test
ified that he recalls Plant Manager Brian 
Purcell reading from slides at an all
-employee meeting in 
March 2013.  This is also incorrect in that Purcell did not arrive 
at the plant until mid
-July.  When asked by Respondent™s cou
n-8 Brian Purcell replaced Slocum as Respondent™s plant manager at 
Clayton in mid
-July 2013.
 9 YE appears
 to stand for Years End.  That being so it is difficult to 
correlate Slocum™s remarks with the safety bonus announced in Se
p-
tember 2013, and paid in late November 2013.  I am not aware of ev
i-dence that Respondent operated on a fiscal year different than a 
cale
n-
dar year.  
                                                                                                                        CATERPILLAR LOGISTIC
S, INC
.     401 sel what was particularly me
morable, Gambrell replied that it 
was the material on page 6 of R
espondent™s
 Exh
ibit
 2, ﬁWhat 
about Safety Behaviors?  Something completely different 
here!ﬂ  Gambrell said nothing about the $400 bonus until led by 
Respondent™s counsel. I decline to credit 
his testimony on this 

subject.
 Daniel Pinkston
 Daniel Pinkston is a second
-shift unit employee, who wore a 
bracelet and T
-shirt prior to the election advocating that e
m-ployees vote against union representation.  Pinkston testified 

that he learned about a p
otential safety bonus at the March 2013 
meeting.  Pinkston, unlike Gambrell, recalled correctly that 
then
-Plant Manager Jeff Slocum addressed employees at this 
meeting.  Pinkston testified to specifically recalling Slocum™s 
rendition of slide 6, the same o
ne that Gambrell recalled, as 
well as slides 7 and 8.  Slide 7 is the one 
that 
specifically me
n-tioned the possibility of a $400 one
-time bonus.  
 Pinkston attended one of several sessions of the March 2013 
all
-employee meeting.  The only evidence that Sloc
um read 
through slides at each session is that of Value Stream Manager 
Pahlas. 
 Angel Cuellar
 Angel Cuellar is a warehouse associate who worked on the 
second shift throughout almost all of 2013.  Cuellar wore a vote 
ﬁNoﬂ bracelet during the organizing camp
aign.  Cuellar test
i-fied that he recalled the PowerPoint presentation about the p
o-tential $400 safety bonus.  However, he recalled that employees 
would receive this bonus only if the Clayton facility won the 
Chairman™s Safety Award; not that employees woul
d receive 
such a bonus upon the plant™s submission for the award.
 Evidence that Respondent Communicated with Unit 
 Employees about the Bonus in July 2013
 Value Stream Manager Pahlas testified that in July emplo
y-ees were told at another all
-employee meeting
 that Respondent 
was going to submit a proposal for the Chairman™s award 
(Tr. 
466).  That testimony is not supported by the record.
 Kevin Rivera, the facility safety director, testified that at the 
July meeting he presented a slide entitled ﬁsafety updateﬂ
 (Tr. 
511Œ513
; R. Exh. 3, p. 7
).  Rivera™s testimony is that:
  I asked if they remembered the safety component of the gain 

sharing program and how it was contingent on us submitting a 
project for the Health and Safety Award.  And I covered the 
two projects
 that I thought we would be submitting for that 
award.
  Even if I credited the testimony of Respondent™s witnes
s-es, I would find that employees were not told that a decision 
had been made to submit for the safety award, nor when a 
decision would be made, n
or when the safety bonus would 
be paid, until September 18, 2013.  
 Rivera testified that the submission was not prepared until 
August.  It was not submitted to corporate headquarters until 
September 13, 2013.  I infer that if lost
-time injuries had o
c-curred between the July all
-employee meeting and September 
13, or if the contingencies set forth in slide 7 of the March 
PowerPoint had not been satisfied, the submission for the 
award may not have occurred.
10 Rivera™s July slide does not state for certain
 that the Clayton 
facility would be submitting a proposal for the Chairman™s 
Award.  It states that the facility has two project ideas: Clayton 
Safety Culture Improvement and IPC Light Pack Table Erg
o-nomic.
 Not a single unit employee, including the three w
ho testified 
for Respondent as to their knowledge of the safety bonus, test
i-fied that they recalled the July reminder.
11  I find that Respon
d-ent did nothing to indicate for certain that they would be recei
v-ing the one
-time safety bonus until the September 
all
-employee 
meeting, within 10 days of the representation election.
 The Shelter for the Smokers™ Break Areas
 It is undisputed that Respondent informed unit employees for 
the first time at 7
Œ8 sessions of the September all
-employee 
meeting that it would be
 constructing shelters in the break areas 
for smokers.  Brian Purcell discussed facility improvements as 
part of his presentation at this meeting.  Among these i
m-
provements were additional outside break areas and covering 
them 
(R. Exh. 4
).  As of the Septe
mber all
-employee meeting, 
Respondent had not made plans to provide cover for the break 

areas reserved for smokers.  According to Purcell, at the first 
session of the September meeting, an employee asked what the 
Company was going to do for smokers.
 Purcel
l then asked the smokers to stay after the first session 
and about 15
Œ18 did so.  He told the employees that Respon
d-ent was erecting shelters so that smokers could stay out of the 

rain on their breaks 
(Tr. 249
).  At all subsequent sessions of the 

September
 meeting, Purcell asked the smokers to remain in the 
conference room when nonsmokers left.  There is no evidence 
that any employee asked Purcell about shelters for the smokers 
at any meeting other than the first session.  It was Purcell who 

initiated the d
iscussion of shelter for the smokers at these se
s-sions 
(Tr. 772
Œ773
). Purcell told the smokers at each session that the 
Company 
was providing shelter for them.  While it unclear how many 

employees stayed behind at the other 
six
 or 
seven
 sessions, 
Purcell™s
 promise to erect shelters for smokers was thus disse
m-inated to more than the 15
Œ18 unit employees at the first mee
t-ing.  It is possible that as many as 100 to 150 unit employees 

who smoked were told for the first time on September 18, that 
Respondent was 
erecting shelters for them.  The construction of 
the shelters did not start until long after the representation ele
c-tion and was not completed until March 2014.  During this 

period smokers continued to take their breaks outside without 
10 Actually, it is not clear that the criteria mentioned by Slocum for 
submitting a proposal for the Chairman™s Safety Award were fulfilled.  
There is no evidence on this point.  I am also unaware of any docume
n-
tation in support of Respondent™s testimony that Monday, September 
30, was the deadline for 
the 
Chairman™s Awards submissions.  Kevin 
Rivera did not assert that he told employees about a September 30 

deadline at the July all
-employee meeting. 
 11 Joel Gamb
rell testified that he remembered seeing the slides in 
Exh. R
-3 at the July meeting.  But all he could recall about them was 
that the slides stated that employees had worked over 600,000 hours 
without an injury.  He apparently did not recall being reminded
 of the 
possibility of a safety bonus at the July meeting.
                                                             402 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 shelter in all the s
ame break areas as they did prior to Septe
m-ber 18.  Whatever safety hazards smokers were exposed to, 
continued unabated until March 2014.
 Kevin Harvey™s testimony that he 
had 
been complaining to 
management about the lack of shelter for smokers since 2011 i
s uncontradicted.  Other employees had submitted CI 
cards, 
which are essentially suggestions, about the need for a shelter 
for smokers prior to September 18 
(Tr. 767
).  Denise Scales
-Smith complained about the lack of benches in the smoke break 
areas prior
 to September 18.
 The Discharge of Michael Craft (Complaint Paragraph 11)
 Michael Craft worked for Respondent from June 2012, until 
he was discharged on November 15, 2013.  He did not support 
the Union during the organizing campaign.  On the evening of 
Thu
rsday, November 14, 2013, Brian Purcell conducted an all
-employee meeting.  During that meeting, Purcell announced 
that guard shacks would be constructed by the employee e
n-trance to the facility.  Previously, the guards had patrolled the 
facility in vehicl
es.  Michael Craft asked Purcell what the 
shacks were for.  Purcell answered, ﬁguards.ﬂ  The room erup
t-ed in laughter.
 The next day Craft reported for work at 2 p.m.  Sometime 
between 3 and 4 p.m. Craft approached an area in which e
m-
ployees Gary Cox and Ke
vin Harvey were working.  Superv
i-sor Jason Brown and Team Leader Angel Cuellar were co
n-ver
sing nearby.
12  The most reliable account of what transpired 
is the written statement that Jason Brown completed on the 

afternoon on November 15 
(R. Exh. 19
).  On Fri
day 11/15/2013 I was speaking with Angel 
Cuellar about where to place associates coming in for 

over
-time.  Angel and I were standing at the visual flow 
monitor in PA20.  I heard Mike Craft speaking to Gary 
Cox with a raised voice almost yelling.  Kevin Har
vey was 
off loading totes from the conveyor next to where Mike 
Craft was talking, listening to Mike.  Greg Goffee was 
standing closer to the bins listening as well.  Mike made 
this statement.  ﬁYou guys (union supporters) just gained 
another supporter, I™m
 sick of the way they treat us here.   
He (Brian Purcell) thinks he can treat us like he treated the 
thugs he managed in Denver.  I™m not putting up with it 
anymore.  I™m sick of it, that motherfucker is going down, 

the gloves are fucking off now.ﬂ  I pull
ed Mike Craft off to 
another area by the stairs around PA01.  I told Mike I ca
n-
not have him making threats to anyone at work.  I asked 
Mike why he was upset and yelling.  Mike stated that he 
had asked the question ﬁwhat are the guard shacks for?ﬂ in 
the AE
M and Brian Purcell said ﬁfor guards.ﬂ  Mike stated 
that everyone erupted in laughter and he was not given a 
followup response by Brian and the meeting was over.  

Mike stated that he felt embarrassed and made out to look 
foolish.  Mike continued to say tha
t he was for the union 
12 There are differences in the testimony as to when this incident o
c-curred.  I conclude it occurred between 3 and 4 p.m. from the following 
evidence:  Angel Cuellar™s statement, R. Exh. 18 and tes
timony at Tr. 
488; Gary Cox™s statement, R. Exh. 10 and Kevin Harvey™s testimony 
at Tr. 411
Œ412.
 now due to the way Brian was treating the associates like 
they were thugs.  I let Mike get these things off of his 

chest but kept him calm while doing so.  I stated to Mike 
that I cannot have associates making threats to anyone i
n-sid
e or outside the building at any time.  Mike said that he 
never meant he wanted to do physical harm to Brian Pu
r-cell he just meant that he wanted Brian to be held accoun
t-able for his actions towards Mike Craft.  I told Mike to 
take several minutes to gathe
r himself and refrain from 

yelling and making threats.  I asked Mike Craft if he 
would like to go and talk to Brian Purcell at the moment to 
make Brian aware of Mike™s feelings were hurt.  Mike 
stated that he was ﬁGoodﬂ and he would talk to Brian on 
Monday
.  I advised Mike to not let things build up and 
have another blow
-out in front of associates again.  Mike 
said that he was relaxed and wanted to go back to work.  I 
immediately went to John Gruet and reported the conve
r-sation I just had with Mike Craft.  
I asked Angel Cuellar to 
write a witness statement of the details he had heard.  A
n-gel hand wrote what he witnessed and Angel turned it over 

to me.
  At 5:27 p.m. Jason Brown sent an email to Value Stream 
Manager John Gruet with his statement as an attachme
nt 
(R. 
Exh. 20
).  At 5:57 
p.m. 
Gruet forwarded Brown™s statement to 
Brian Purcell and Human Resources Manager Jason Murphy.  

Gruet stated 
(R. Exh. 20
):  I don™t believe Mike is a violent person but he is upset.  
I don™t believe Mike intended physical harm 
with his 
words as listed in Jason™s statement but I do feel we need 
to discuss ramifications for his actions and comments t
o-wards Brian Purcell.
 I contemplated dismissing Mike for the night with pay 
but after discussing Jason™s conversation with Mike and 

calming him down, I felt he was fit for work and would 
not harm any associates.
  At 6 
p.m. 
Michael Craft left the facility and went on his 
lunchbreak.  Sometime between 5:57 and 6:30 p.m., Human 
Resources Director Murphy called Gruet and told Gruet to su
s-pend Craft.  Gruet met Craft on his way back into the plant and 
told him he was being suspended pending an investigation.
 Around the same time, Murphy called Brian Purcell at home.  
Purcell called Ron Hassinger, a corporate labor relations off
i-cial.  Hassing
er advised Purcell to report the incident to the 
Clayton 
police 
department.  Purcell, Murphy and John Gruet 
met with a Clayton policeman.  They summoned Gary Cox to 

the office to give a statement to the police 
(R. Exh. 10
).  So far 
as this record shows, th
e police took no further action.  R
e-spondent also took no further steps directed at a criminal pros
e-cution.
 Brian Purcell decided to terminate Craft™s employment.  R
e-spondent sent Craft a termination letter on November 19, 2013.  

When Purcell made the deci
sion to terminate Craft he had r
e-viewed the written statement of Jason Brown and possibly that 

of Angel Cuellar and John Gruet 
(Tr. 756
).  He was present 
when Gary Cox gave a statement to the Clayton 
police.  Purcell 
did not talk to either Brown, Cuellar
, or Craft about what had 
                                                            CATERPILLAR LOGISTIC
S, INC
.     403 happened.  He was aware that Craft had mentioned the Union 
in his outburst 
(Tr. 754
). Purcell also testified that his decision was also based on i
n-formation he received from Jason Murphy that Craft had a hi
s-tory of workplace violenc
e.  This assertion is not quite accurate.  
The reference to a history of workplace violence is apparently 

predicated on a written warning issued to Craft on May 29, 
2013 
(R. Exh. 9
). The warning states that it is being issued for unsatisfactory 
job perform
ance.  The warning was issued due to a verbal alte
r-cation Craft had with another employee in which he asked the 

other employee several times, ﬁ
[W]
hat are gonna do about it 
and You wanna hit me.ﬂ  The document states, ﬁMichael is 
being issued a Written Warn
ing for performance.  It is expected 
that all associates Live the Values, plus this type of behavior 
could be considered a breach of our Prohibitive Harassment 
Policy and Workplace Violence.ﬂ  Respondent™s Workplace 

Violence Policy 
(R. Exh. 23
) states that
 Caterpillar will not 
tolerate threats by any means.  All persons who violate this 
policy will be subject to discipline up to, and including, term
i-nation of employment, and/or criminal prosecution.
 Analysis
 Announcement of the Safety Bonus and Shelter for 
 Smokers 
During the Critical Period
 Legal Principles
 The Board will infer that an announcement or grant of ben
e-fits during the critical period is objectionable.  However, the 
employer may rebut the inference by establishing an explan
a-tion other than the 
pending election for the timing of the a
n-nouncement or the bestowal of the benefit.  The employer may 
rebut the inference by showing that there was a legitimate bus
i-ness reason for the timing of the announcement or for the grant 
of the benefit.  In some ca
ses, the employer may be able to 
successfully rebut the inference with respect to the benefit, but 
may fail to show any reason for the timing of the announcement 

of the benefit other than the pending election, 
Sun Mart Foods, 
341 NLRB 161, 162 (2004).
 An e
mployer™s granting or announcement of a benefit during 
the critical period is objectionable also when it responds to a 
request made by employees well before the organizing ca
m-paign, 
Durham School Services, 
360 NLRB 
708 (2014)
, and 
cases cited therein.
 The 
Legal Principles as Applied to the Safety Bonus
 Regarding the safety bonus, the announcement of this benefit 
at the September 18 meeting is what I would term the ﬁlow 
hanging fruitﬂ in this case.  There was no reason for Brian Pu
r-cell to announce the fact 
that employees would be receiving the 
bonus in December other than to influence them in voting in the 
representation election.  I find that the announcement was m
o-tivated by Respondent™s desire to discourage unit employees 

from voting for union representat
ion.
13  The announcement in 
13 The fact that Respondent has no plans for such a bonus in 2014 
supports my conclusion that the 2013 bonus was motivated in part by 
its awareness since at le
ast November 2012 that union organizing acti
v-
ity was taking place in its facility, Tr. 547
Œ548, 770.
 of itself is sufficient reason to order a second election and find 
that Respondent violated Section 8(a)(1).
 Moreover, I find that the grant of this benefit during the cri
t-ical period was also objectionable and violative.  There
 is no 
credible evidence that a firm decision had been made to pay 
employees the $400 bonus prior to the filing of the represent
a-tion petition on August 16.
 The Legal Principles as Applied to the Shelters 
 for Smokers
 Announcing the erection of shelter for
 the employees who 
smoked is also clearly objectionable and violative.  Respondent 
justifies the announcement on the grounds that Brian Purcell 
responded to an employee inquiry.  However, this was only true 
with regard to the first session of the all
-emplo
yee meeting.  
Subsequent promises were purely gratuitous.  Indeed, there was 
no reason to make such an announcement at these subsequent 
sessions other than to sway employees prior to the election.
 Respondent also argues that telling employees that it would
 erect shelters for the smoke break areas cannot be considered a 
benefit within the meaning of Board law.  I conclude otherwise.  
First of all, it is hard to fathom Respondent™s contention that 
promises in this regard would likely be viewed as a ﬁnon
-
event
ﬂ by employees 
(R. Br. at 27
).  I conclude that unit e
m-ployees would deem it quite beneficial to smoke in a sheltered 
area in bad weather, and in the case of the IPC area, not to walk 
down a potentially hazardous slope to reach the smoke break 

area 
(R. Br. at 12
). In 
Teledyne Dental Products Corp., 
210 NLRB 435 (1974), 
the Board found the employer™s implementation of a new co
f-fee break policy, in response to employee demands, to violate 
the Act.  I find, as the Board did in that case, that Respondent 
was i
ndicating its willingness to comply with employees™ d
e-mands and give them reason to believe that it was equally an
x-ious to satisfy their other demands.  Respondent deliberately 
embarked upon a course of action designed to convince the 
employees that their 
demands would be met through direct 
dealing with Respondent and that union representation could in 
no way be advantageous to them.
 Kevin Harvey™s uncontradicted testimony establishes that 
employees had complained about the lack of shelter for smo
k-ers many 
times prior to the filing of the representation petition.  
The safety concerns cited by Purcell were concerns that could 
have been addressed by Respondent long before September 18, 
2013, and were not addressed for several months after the ele
c-tion.
 Respond
ent™s Violative and Objectionable Conduct with 
 Respect to the Safety Bonus and Smoke Shelters 
 Warrants Setting Aside the Election
 Generally, the Board will set aside an election and order a 
new election whenever an unfair labor practice occurs during 

the
 critical period between the filing of the representation pet
i-tion and the election.  The only exception to this policy is 
where the misconduct is de minimis, such that it is virtually 
impossible to conclude that the election outcome could be a
f-fected.  In
 assessing whether the misconduct could have affec
t-ed the result of the election, the Board has considered the nu
m-ber of violations, their severity, the extent of dissemination, the 
                                                            404 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 size of the unit, the proximity of the misconduct to the election
, and the
 closeness of the vote.  It also appears to consider the 
position of the managers who committed the violations, 
Bon 
Appetit Management Co., 
334 NLRB 1042 (2001).  All of these 
factors, with the possible exception of the closeness of the vote, 

favor directi
ng a new election.  The safety bonus promise was 
disseminated to the entire bargaining unit; the smoke break 
shelters were promised to possibly over a quarter of the unit.  
These promises were made by Brian Purcell, the highest ran
k-ing on
-site manager, no 
more than 9 days before the election.  
Finally, Cory Butcher™s memo indicates that the grant of the 
safety bonus was indeed a factor in the way some unit emplo
y-ees voted.  In summary, these violations were far from de mi
n-imis and warrant setting aside the 
election and ordering a rerun.
  Creating the Impression that Employees
™ Union Activities 
 were Under Surveillance
 There is no credible evidence to support this obje
c-tion/complaint allegation.  Assuming management had info
r-mation as to who supported the 
Union, there were many other 
means by which they may gained such information; e.g.
, em-ployees volunteering such information and open union activity.
 Interrogations
 With regard to the allegation regarding John Gruet™s inqui
r-ies to Kevin Harvey, I find Gruet™s 
testimony equally credible 
to that of Harvey.  Therefore I dismiss the 8(a)(1) allegation 
and overrule the objection in complaint paragraph 8.  However, 
I find that Nick Ewry and Cory Butcher violated Section 
8(a)(1) as alleged in complaint paragraphs 6 
and 7 with regard 
to interrogating employees about their union sympathies.
 Butcher™s inquiry to Marquis Applin about what Applin 
thought about a company meeting held to discourage emplo
y-
ees from supporting the Union, is the equivalent of asking A
p-plin whethe
r he supported the Union or not.  I credit Applin™s 
testimony that he had not openly supported the Union when this 

inquiry was made.  If he had, there would have been no reason 
for Butcher to ask his question.  Moreover, I infer that Butcher 
made this inqu
iry so that he could assess which way Applin 
was leaning in his weekly report to Ron Hassinger.  I draw the 

same inference with regard to Ewry™s conversation with John 
Sponsler.
 The lead Board case regarding the legality of interrogations 
is 
Rossmore House
, 269 NLRB 1176 (1984)
, affd. 
760 F.2d 
1006 (9th Cir. 1985)
.  Pursuant to the 
Rossmore 
test,
  Under Board law, it is [well established] that interrogations of 
employees are not per se unlawful, but must be evaluated u
n-der the standard of ﬁwhether under all
 the circumstances the 
interrogation reasonably tended to restrain, coerce, or interfere 
with rights guaranteed by the Act.ﬂ
  In making that determination, the Board considers such fa
c-tors as the background, the nature of the information sought, 
the identi
ty of the questioner, the place and method of interr
o-gation, and whether or not the employee being questioned is an 
open and active union supporter, 
Norton Audubon Hospital,
 338 NLRB 320, 320
Œ321 (2002)
.  I find that the inquiry from 
Butcher, designed to g
ain information about Applin™s union 
sympathies, violates Section 8(a)(1).  Particularly, coming on 
the heels of a meeting in which Respondent made it clear that it 

opposed unionization, the question was coercive.  Employees 
have a right to vote for or aga
inst union representation without 
their views being made known to management.  Butcher™s co
n-duct is also objectionable, but standing alone would not be 
sufficient to order a second election.  I draw the same concl
u-sions about Ewry™s discussion about the Un
ion with John 
Sponsler.
 Michael Craft™s Discharge
 There is no question that Michael Craft engaged in activity 
protected by Section 7 of the Act in announcing his support for 

the Union to other employees, namely Gary Cox and Kevin 
Harvey.  Thus, the issue i
n this matter is whether he lost this 
protection by threatening Brian Purcell in the course of the 
same conversation.  The standard for evaluating such situations 
is that set forth in 
Atlantic Steel Co., 
245 NLRB 814 (1979).  
Whether otherwise protected ac
tivity has lost the Act™s prote
c-tion is determined by balancing four factors: 
(1) the place of 
discussion; 
(2) the subject matter of the discussion; 
(3) the n
a-ture of the employee™s outburst
; and 
(4) whether the outburst 
was provoked by an employer™s unfai
r labor practice; Also see 
Overnite Transportation Co., 
343 NLRB 1431, 1437 (2004).
 Applying the 
Atlantic Steel 
criteria to this case: 
(1) the place 
of the discussion, on the warehouse floor cuts both ways.   
Craft disrupted work for a very brief period of
 time.  On the 
other hand, the seriousness of his misconduct is somewhat les
s-ened by the fact that Brian Purcell was not present when he 
made his remarks. In  
Plaza Auto Center, 
360 NLRB 
972, 977
 (2014), the Board found that a face
-to-face confrontation, n
ot 
present in this case, weighs in favor of an employee losing the 
protection of the Act.  Moreover, Craft™s statement was not 
accompanied by any threatening physical gestures, 
Kiewit 
Power Constructers, 
355 NLRB 708 (2010), enfd. 652 F.3d 22 

(D.C. Cir. 20
11), which also weighs in favor of a finding that 
he did not lose the Act™s protection.
 Criteria 
(2) the subject of the discussion: Craft™s newly di
s-covered support for the Union cuts in favor of a finding that he 

did not lose the protection of the Act.  
Criteria 
(3) is the most 
important.  Without the first sentence, Craft™s statements are 
certainly a threat which would lose him the protection of the 
Act.  However, the M
Šfer going down, the gloves are off has 
to be placed in context.  The statement makes 
no sense if one 

interprets it as I am going to kill or assault Brian Purcell and 
then support the Union.  It is also important that when co
n-fronted by Jason Brown, Craft explained that he did not want to 
physically attack Brian Purcell, but wanted to hold 
him a
c-countable for the previous night™s embarrassment. Thus, Craft 
was threatening consequences, such as future unionization, 
rather than physical harm, 
Plaza Auto Center, 
360 NLRB 
972. Although whether Craft™s statement is a threat 
it 
must be 
judged on an objective basis (how a reasonable person would 
view it), the subjective reactions of Jason Brown and John 
Gruet, in allowing him to go back to work and in not summo
n-ing security or the police should be taken into account in ma
k-ing this
 determination.  Although Brian Purcell did summon the 
police, neither the police nor Respondent took any further a
c- CATERPILLAR LOGISTIC
S, INC
.     405 tion that would be consistent with an understanding that Craft 
had made a threat to harm Purcell physically.
 In sum, I conclude that the nat
ure of Craft™s outburst is insu
f-ficient to forfeit the protections of the Act.  Criteria 
(4) Purcell 
certainly did not provoke Craft by committing any unfair labor 

practice.  Moreover, Craft™s outburst 18 hours or so later seems 
totally unwarranted.  Howev
er, I conclude that this is an insu
f-ficient reason to deny Craft the protection of the Act in view of 

the other factors.
 CONCLUSIONS OF 
LAW 1.  Respondent, by Nick Ewry violated Section 8(a)(1) and 
engaged in objectionable conduct by interrogating John 
Spo
nsler about his union sympathies during the critical period 
between the filing of the representation petition and the ele
c-tion.
 2.  Respondent, by Cory Butcher violated Section 8(a)(1) and 
engaged in objectionable conduct by interrogating Marcus A
p-plin abo
ut his union sympathies during the critical period b
e-tween the filing of the representation petition and the election.
 3.  Respondent, by Brian Purcell violated Section 8(a)(1) and 
engaged in objectionable conduct by announcing a safety b
o-nus, promising to
 erect shelters in the smokers™ break area and 
granting a safety bonus during the critical period between the 

filing of the representation petition and the election.
 4.  Respondent has engaged in objectionable conduct nece
s-sitating the setting aside of the
 results of the September 27, 
2013 election and the conduct of a second election.
 5.  Respondent violated Section 8(a)(3) and (1) in dischar
g-ing Michael Craft.
 REMEDY
 Having found that Respondent has engaged in certain unfair 
labor practices, I shall order
 it to cease and desist therefrom and 
to take certain affirmative action designed to effectuate the 
policies of the Act.
 Respondent, having discriminatorily discharged Michael 
Craft, must offer him reinstatement and make him whole for 
any loss of earnings 
and other benefits. Backpay shall be co
m-puted in accordance with 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), with interest at the rate prescribed in 
New Horizons
, 283 NLRB 1173 (1987), compounded daily as prescribed in 
Kentucky River Medical Center, 
356 NLRB 
6 (2010). 
 Respondent shall file a report with the Social Security A
d-ministration allocating backpay to the appropriate calendar 
quarters. Respondent shall also compensate Michael Craft for 
the adverse tax consequences, if any, of receiving one or more 
lum
p-sum backpay awards covering periods longer than 1 year, 
Latino Express, Inc.,
 359 NLRB 
518 (2012). 
 [Recommended Order omitted from publication.]
   